Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                   DETAILED ACTION

1.This action is response to application filed on 12/17/2020. Claims 1-20 are pending.
                                Reasons for allowance
 	2. With respect to claims 1, 12, 16 and 19, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 
3. For claim 1, U.S. 20120184209 to Wengrovitz et al. (hereinafter " Wengrovitz’4209") teaches a method of tracking electronic devices. The electronic devices are tracked by polling for the electronic devices, the polling including transmission of electronic addresses corresponding to the electronic devices and determining whether a reply to the poling is received. The electronic addresses are each stored on one of a plurality of lists. Each of the lists may be polled at a different frequency and may include a different number of electronic device addresses (Wengrovitz abstract). Electronic device addresses of electronic devices may be assigned to a slow list or a fast list (or both) based on one or more factors. For example, if an electronic device is known to be within range of a sensor, the electronic device may be added to the fast-list of the sensor in order to increase the reliability of location based data with respect to the in-range electronic device. If a user of an area tracking system desires to obtain location based data of a particular electronic device with a higher priority than other electronic devices, sensors may be instructed to move an electronic device address to the fast list (Wengrovitz [0064]). But Wengrovitz does not teach requesting, by a first target node, a node address set from a management server, wherein the node address set comprises first addresses of all nodes in the distributed system, and wherein the distributed system comprises a master node and a slave node; sending, by the first target node, a first join request to the master node when the node address set does not comprise a second address of the first target node, wherein the first join request comprises the second address; receiving, by the master node, the first join request; adding, by the master node, the second address to a first local member list of the master node; and instructing, by the master node, the slave node to add the second address to a second local member list of the slave node as claimed. The US 20030145063 to Asai et al. (hereinafter "Asai’5063") teaches the center server supplies the original server list to a client computer, which proceeds to divide the list into a plurality of divided server lists. The divided server lists, together with a search command, are applied to respective ones of master servers. The master servers further divide the divided server lists into subdivided server lists, and each master server transmits the subdivided server lists, together with the search command, to respective ones of slave servers. These operations of dividing the server list and transmitting the divided server lists to subsequent servers are repeated. A search is conducted by the master and slave servers in accordance with the search command, data representing the search results are sent back to a transmit-source server and this server supplies the data to the client computer (Asai abstract). But Asai does not teach requesting, by a first target node, a node address set from a management server, wherein the node address set comprises first addresses of all nodes in the distributed system, and wherein the distributed system comprises a master node and a slave node; sending, by the first target node, a first join request to the master node when the node address set does not comprise a second address of the first target node, wherein the first join request comprises the second address; receiving, by the master node, the first join request; adding, by the master node, the second address to a first local member list of the master node; and instructing, by the master node, the slave node to add the second address to a second local member list of the slave node as claimed. The same reasoning applies to claim 12. Accordingly, claims 1-15 are allowed.
4. For claim 16, U.S. 20120184209 to Wengrovitz et al. (hereinafter " Wengrovitz’4209") teaches a method of tracking electronic devices the electronic devices are tracked by polling for the electronic devices, the polling including transmission of electronic addresses corresponding to the electronic devices and determining whether a reply to the poling is received. The electronic addresses are each stored on one of a plurality of lists. Each of the lists may be polled at a different frequency and may include a different number of electronic device addresses (Wengrovitz abstract). Electronic device addresses of electronic devices may be assigned to a slow list or a fast list (or both) based on one or more factors. For example, if an electronic device is known to be within range of a sensor, the electronic device may be added to the fast-list of the sensor in order to increase the reliability of location based data with respect to the in-range electronic device. As another example, if a user of an area tracking system desires to obtain location based data of a particular electronic device with a higher priority than other electronic devices, sensors may be instructed to move an electronic device address to the fast list (Wengrovitz [0064]). But Wengrovitz does not teach requesting, by a target node, a node address set from a management server, wherein the node address set comprises first addresses of all nodes in the distributed system, and wherein the distributed system comprises a master node and a slave node; sending, by the target node, an exit request to the master node when a second address of the target node is in the node address set, wherein the exit request comprises the second address; receiving, by the master node, the exit request from the target node; deleting, by the master node, the second address from a first local member list of the master node; and instructing the slave node to delete the second address from a second local member list of the slave node as claimed. The US 20030145063 to Asai et al. (hereinafter "Asai’5063") teaches the center server supplies the original server list to a client computer, which proceeds to divide the list into a plurality of divided server lists. The divided server lists, together with a search command, are applied to respective ones of master servers. The master servers further divide the divided server lists into subdivided server lists, and each master server transmits the subdivided server lists, together with the search command, to respective ones of slave servers. These operations of dividing the server list and transmitting the divided server lists to subsequent servers are repeated. A search is conducted by the master and slave servers in accordance with the search command, data representing the search results are sent back to a transmit-source server and this server supplies the data to the client computer (Asai abstract). But Asai does not teach requesting, by a first target node, a node address set from a management server, wherein the node address set comprises first addresses of all nodes in the distributed system, and wherein the distributed system comprises a master node and a slave node; sending, by the first target node, a first join request to the master node when the node address set does not comprise a second address of the first target node, wherein the first join request comprises the second address; receiving, by the master node, the first join request; adding, by the master node, the second address to a first local member list of the master node; and instructing, by the master node, the slave node to add the second address to a second local member list of the slave node as claimed. Accordingly, claims 16-18 are allowed.
5. For claim 19, U.S. 20120184209 to Wengrovitz et al. (hereinafter " Wengrovitz’4209") teaches a method of tracking electronic devices the electronic devices are tracked by polling for the electronic devices, the polling including transmission of electronic addresses corresponding to the electronic devices and determining whether a reply to the poling is received. The electronic addresses are each stored on one of a plurality of lists. Each of the lists may be polled at a different frequency and may include a different number of electronic device addresses (Wengrovitz abstract). Electronic device addresses of electronic devices may be assigned to a slow list or a fast list (or both) based on one or more factors. For example, if an electronic device is known to be within range of a sensor, the electronic device may be added to the fast-list of the sensor in order to increase the reliability of location based data with respect to the in-range electronic device. As another example, if a user of an area tracking system desires to obtain location based data of a particular electronic device with a higher priority than other electronic devices, sensors may be instructed to move an electronic device address to the fast list (Wengrovitz [0064]). But Wengrovitz does not teach a master node comprising a first local member list; and a plurality of slave nodes coupled to the master node and comprising a target node, wherein the target node has a second address, and wherein the target node is configured to: request a node address set from a management server, wherein the node address set comprises first addresses of all nodes in the distributed system; send an exit request to the master node when the node address set comprises the second address, wherein the exit request comprises the second address, wherein the master node is configured to: receive the exit request; delete the second address from the first local member list; and instruct each of the slave nodes to delete the second address from a corresponding second local member list as claimed. The US 20030145063 to Asai et al. (hereinafter "Asai’5063") teaches the center server supplies the original server list to a client computer, which proceeds to divide the list into a plurality of divided server lists. The divided server lists, together with a search command, are applied to respective ones of master servers. The master servers further divide the divided server lists into subdivided server lists, and each master server transmits the subdivided server lists, together with the search command, to respective ones of slave servers. These operations of dividing the server list and transmitting the divided server lists to subsequent servers are repeated. A search is conducted by the master and slave servers in accordance with the search command, data representing the search results are sent back to a transmit-source server and this server supplies the data to the client computer (Asai abstract). But Asai does not teach requesting, by a first target node, a node address set from a management server, wherein the node address set comprises first addresses of all nodes in the distributed system, and wherein the distributed system comprises a master node and a slave node; sending, by the first target node, a first join request to the master node when the node address set does not comprise a second address of the first target node, wherein the first join request comprises the second address; receiving, by the master node, the first join request; adding, by the master node, the second address to a first local member list of the master node; and instructing, by the master node, the slave node to add the second address to a second local member list of the slave node as claimed. Accordingly, claims 19-20 are allowed.
6. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                               Conclusions
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452